UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7741


ROBBIE WAYNE PETERSON,

                Plaintiff - Appellant,

          v.

RICHARD P. BURGESS, of Cherokee County Sheriff Office,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.      Timothy M. Cain, District
Judge. (7:14-cv-00141-TMC)


Submitted:   April 30, 2015                  Decided:    June 11, 2015


Before MOTZ and    GREGORY,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Robbie Wayne Peterson, Appellant Pro Se.      Stephanie Holmes
Burton, GIBBES & BURTON, LLC, Spartanburg, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Robbie Wayne Peterson appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2012) complaint and state law

defamation claim.           The district court referred Peterson’s case

to   a       magistrate    judge    pursuant   to       28   U.S.C.    § 636(b)(1)(B)

(2012),        and   the   magistrate   judge    recommended          dismissing    the

case.         Although Peterson timely filed three objections to the

magistrate judge’s recommendation, ∗ the district court determined

that the objections were nonspecific and, thus, did not conduct

a de novo review of any portion of the recommendation.

         The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve de novo review

of the substance of the recommendation by the district court

when the parties have been warned that failure to object will

waive appellate review.             Wright v. Collins, 766 F.2d 841, 845-46

(4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140, 155

(1985).         To   qualify   as    specific,      a    party’s      objections   must

“reasonably . . . alert the district court of the true ground

for the objection.”            United States v. Midgette, 478 F.3d 616,

622 (4th Cir. 2007); see also United States v. Benton, 523 F.3d

424, 428 (4th Cir. 2008) (same).               A district court’s failure to

         ∗
       Giving Peterson the benefit of the earliest possible date
of filing, the objections were timely. See Houston v. Lack, 487
U.S. 266, 276 (1988) (prison mailbox rule).



                                          2
apply   the   proper   standard   of    review   to   a    magistrate     judge’s

recommendation warrants vacatur of the court’s order.                    Orpiano

v. Johnson, 687 F.2d 44, 47-48 (4th Cir. 1982).

     We   conclude     that   Peterson’s     objections,     although    perhaps

inartfully pled, were specific enough “to alert the district

court of the true ground[s] for the objection[s].”                      Midgette,

478 F.3d at 622; see also Erickson v. Pardus, 551 U.S. 89, 94

(2007) (recognizing that pro se pleadings, like Peterson’s, are

to be construed liberally).           Accordingly, we vacate the district

court’s order and remand for the court to conduct a de novo

review of the portions of the magistrate judge’s report to which

Peterson objected.       We dispense with oral argument because the

facts   and   legal    contentions     are   adequately     presented     in   the

materials     before   this   court    and   argument     would   not    aid   the

decisional process.

                                                          VACATED AND REMANDED




                                        3